COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-235-CV

FARUKH ASLAM                                                     APPELLANT

                                           V.

TOUCHSTONE COMMUNICATIONS-II, LLC                                   APPELLEE

                                        ----------

           FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered appellant’s “Unopposed Motion To Dismiss

Interlocutory Appeal.”    It is the court’s opinion that the motion should be

granted; therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1),

43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.


                                                       PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.




      1
          … See Tex. R. App. P. 47.4.
DELIVERED: November 20, 2008